Exhibit 10.75

 

PLAN OF COMPLETE LIQUIDATION AND DISSOLUTION

OF

MECKLERMEDIA CORPORATION

 

The following Plan of Complete Liquidation and Dissolution (the “Plan of
Dissolution”), and the actions described in this Plan of Dissolution are
intended to effect the dissolution and complete liquidation of Mecklermedia
Corporation, a Delaware corporation (the “Company”), in accordance with Section
275 and other applicable provisions of the Delaware General Corporation Law (the
“DGCL”).

 

1. Adoption and Approval of this Plan. The board of directors of the Company
(the “Board of Directors”), at a meeting duly noticed and convened on December
21, 2015 (the “Adoption Date”), has adopted, resolutions deeming it advisable
and in the best interest of the stockholders of the Company to dissolve and
liquidate the Company and adopt the Plan of Dissolution, Promptly after the
Adoption Date, the Board of Directors of the Company shall take such action as
is necessary to call a meeting of the Company’s stockholders, or if feasible,
solicit written consents in accordance with Section 228 of the DGCL, for
purposes of conducting a vote so as to determine whether the Plan is approved.
Upon each of the adoption of the Plan and Stockholder Approval of the Plan, the
Company shall make such public filings and serve such notices, as the Board of
Directors deems necessary or advisable, with the U.S. Securities and Exchange
Commission (including without limitation Press Releases, Current Reports on SEC
Form 8-K, and Notice of Termination of Registration on SEC Form 15, and state
securities and other regulatory authorities, the Company’s stock transfer agent,
any and all securities exchanges upon which the Company’s shares of stock are
listing for trading or quotation services on which such shares are quoted for
trading, and such other governmental, quasi-governmental and such other
regulatory agencies.

 

2. Cessation of Business Activities. After the Effective Date and in accordance
with Section 278 of the DGCL, the Company shall not engage in any business
activities except for the purpose of preserving the value of its assets, winding
up and liquidating its business and affairs, including, but not limited to,
prosecuting and defending suits, whether civil, criminal or administrative, by
or against the Company, collecting its assets, discharging or making provision
for discharging its liabilities, withdrawing from all jurisdictions in which it
is qualified to do business, distributing its remaining property, if any, to its
stockholders, and doing every other act necessary to wind up and liquidate its
business and affairs, but not for the purpose of continuing the business for
which the Company was organized.

 

3. Certificate of Dissolution. The officers of the Company shall, at such time
as the Board of Directors, in its absolute discretion, deems necessary,
appropriate or desirable, obtain any certificates required from the Delaware
taxing authorities or any other governmental authority and, upon obtaining such
certificates and paying such taxes as may be owing, and thereafter, provided the
Stockholders of the Company have approved the liquidation and dissolution of the
Company, file with the Secretary of State of the State of Delaware a certificate
of dissolution (the “Certificate of Dissolution”) in accordance with the DGCL
(the effective time of such filing, or, such later time as stated therein, or,
in the discretion of the Board of Directors, the date upon which the
Stockholders’ approval of the Plan becomes effective under the DGCL, is referred
to herein as the “Effective Date”).

 



   

 

 

4. Liquidation Process. From and after the Effective Date and subject to the
provisions hereof, the Company shall complete the following corporate actions:

 

a. Sale of All or Substantially All of the Non-Cash Assets. The Company shall
determine whether and when to collect, sell, exchange or otherwise dispose of
all or substantially all of its non-cash property and assets, including but not
limited to all tangible assets, intellectual property and other intangible
assets, in one or more transactions upon such terms and conditions as the Board
of Directors deem expedient and in the best interests of the Company and its
Stockholders, without any further vote or action by the Company’s stockholders
It is understood that, to the extent that the Company has already commenced the
sale and disposition of its assets, such sales and dispositions are hereby
ratified and approved. The Company’s non-cash assets and properties may be sold
in one transaction or in several transactions to one or more buyers. The Company
shall not be required to obtain appraisals, fairness opinions or other
third-party opinions as to the value of its properties and assets in connection
with the liquidation. In connection with such collection, sale, exchange and
other disposition, the Company shall collect or make provision for the
collection of all accounts receivable, debts and claims owing to the Company.

 

b. Liquidation of Assets. The Company, if it deems it advisable, may determine
whether, and if so, when, to transfer the Company’s property and assets to a
liquidating trust (established pursuant to Section 7 hereof).

 

c. Payment Obligations. The Company shall, as determined by the Board of
Directors, (i) pay or make reasonable provision to pay, or obtain waivers from
holders of, all claims and obligations, including all contingent, conditional or
unmatured contractual claims known to the Company, (ii) make such provisions as
will be reasonably likely to be sufficient to provide compensation for any claim
against the Company which is the subject of a pending action, suit or proceeding
to which the Company is a party and (iii) make such provision as will be
reasonably likely to be sufficient to provide compensation for claims that have
not been made known to the Company or that have not arisen but that, based on
facts known to the Company or successor entity, are likely to arise or to become
known to the Company or successor entity within ten (10) years after the
Effective Date, if any. All such claims shall be paid in full (to the extent
financial resources exist) and any such provision for payment made shall be made
in full if there are sufficient assets. If there are insufficient assets of the
Company, such claims and obligations of the Company shall be paid or provided
for in accordance with their priority and, among claims of equal priority,
ratably to the extent of assets of the Company legally available therefor. If
and to the extent deemed necessary, appropriate or desirable by the Board of
Directors, in their absolute discretion, the Company may establish and set aside
a reasonable amount of cash and/or property (the “Contingency Reserve”) to
satisfy such claims and obligations against the Company, including, without
limitation, tax obligations, and all expenses related to the sale of the
Company’s property and assets, all expenses related to the collection and
defense of the Company’s property and assets, and the liquidation and
dissolution provided for in this Plan of Dissolution.

 



 2 

 

 

d. Distributions to Stockholders. Any assets of the Company remaining after the
payment of claims or the provision for payment of claims and obligations of the
Company as provided in subsection (c) above shall be distributed by the Company
to its stockholders in accordance with the priorities associated with the shares
of stock so held, and among each class of common stock and series of preferred
stock, ratably to the extent of assets of the Company legally available
therefor.

 

5. Cancellation of Capital Stock. Upon the filing of the Certificate of
Dissolution, regardless of whether or not there has been a distribution to the
stockholders pursuant to Section 4.d. hereof or otherwise, each and every
outstanding share of capital stock of the Company shall be cancelled by
operation of law.

 

6. Final Liquidating Distribution. Whether or not a Trust shall have been
previously established pursuant to Section 7 hereof, if it should not be
feasible for the Company to make the final Liquidating Distribution to its
stockholders of all assets and all properties of the Company remaining after the
orderly liquidation and dissolution as set forth above, prior to the third
anniversary of the Adoption Date, then, on or before such date, the Company
shall be required to establish a Trust and transfer any remaining assets and
properties (including, without limitation, any uncollected claims, contingent
assets and contingency reserves) to the Trustees as set forth in Section 7.

 

7. Liquidating Trust. If deemed necessary, appropriate or desirable by the Board
of Directors, in furtherance of the liquidation and distribution of the
Company’s assets to the stockholders in accordance with the provisions hereof,
as a final Liquidating Distribution or from time to time, the Company may
transfer to one or more liquidating trustees, for the benefit of its
stockholders and/or creditors (the “Trustees”) under a liquidating trust (the
“Trust”), any assets of the Company, including cash, intended for distribution
to creditors and stockholders not disposed of at the time of dissolution of the
Company, including the reserves for contingencies. The Board of Directors is
hereby authorized to appoint one or more individuals, corporations, partnerships
or other persons or entities, or any combination thereof, including, without
limitation, any one or more officers, directors, employees, agents or
representatives of the Company, to act as the initial Trustee or Trustees for
the benefit of the stockholders and creditors of the Company and to receive any
assets of the Company. Any Trustees appointed as provided in the preceding
sentence shall succeed to all right, title and interest of the Company of any
kind and character with respect to such transferred assets and, to the extent of
the assets so transferred and solely in their capacity as Trustees, shall assume
all of the claims and obligations of the Company as provided in Section 4(c)
hereof, including, without limitation, any unsatisfied claims and unknown or
contingent liabilities. Further, any conveyance of assets to the Trustees shall
be deemed to be a distribution of property and assets by the Company to the
stockholders for the purposes of Section 4(d) of this Plan. Any such conveyance
to the Trustees shall be treated for U.S federal and state income tax purposes
as if the Company made such distribution to the stockholders and the assets
conveyed shall be held in trust for the stockholders and creditors of the
Company. The Company, subject to this Section 7 and as authorized by the Board
of Directors, may enter into a liquidating trust agreement with the Trustees, on
such terms and conditions as the Board of Directors, may deem necessary,
appropriate or desirable. Adoption of this Plan by the stockholders shall
constitute the approval of the stockholders of any such appointment, any such
liquidating trust agreement and any transfer of assets by the Company to the
Trust as their act and as a part hereof as if herein written.

 



 3 

 

 

8. Abandoned Property. If any Liquidating Distribution cannot be made, then the
distribution to which such person is entitled (unless transferred to the Trust
established pursuant to Section 7) shall be transferred, at such time as the
final Liquidating Distribution is made by the Company, to the extent permitted
by law, to the official of such state or other jurisdiction authorized by
applicable law to receive the proceeds of such distribution. The proceeds of
such distribution shall thereafter be held solely for the benefit of and for
ultimate distribution to such person and shall be treated as abandoned property
and escheat to the applicable state or other jurisdiction in accordance with
applicable law. In no event shall the proceeds of any such distribution revert
to or become the property of the Company.

 

9. Stockholder Approval of Sale of Assets. Approval of the proposed dissolution
and adoption of this Plan by the stockholders shall constitute the approval of
the stockholders of the Company of the dissolution and winding-up of the Company
and the sale, exchange or other disposition in liquidation of all or
substantially all of the property and assets of the Company pursuant to the
terms hereof, whether such sale, exchange or other disposition occurs in one
transaction or a series of transactions, and shall constitute ratification of
all contracts for sale, exchange or other disposition which are conditioned on
adoption of this Plan.

 

10. Expenses of Dissolution. In connection with and for the purposes of
implementing and assuring completion of the Plan, the Company may pay any
brokerage, agency, professional, legal and other fees and expenses of persons
rendering services to the Company in connection with the collection, sale,
exchange or other disposition of the Company’s property and assets and the
implementation of this Plan.

 

11. Employees and Independent Contractors. In connection with effecting the
dissolution of the Company and for the purpose of implementing and assuring
completion of the Plan, the Company may hire or retain such employees,
consultants, independent contractors, agents and advisors as the Board of
Directors deem necessary or desirable to supervise or facilitate the dissolution
and winding-up. The Company may, but subject to applicable legal and regulatory
requirements, pay the Company’s officers, directors, employees, consultants,
independent contractors, agents, advisors and representatives, or any of them,
compensation or additional compensation above their regular compensation, in
money or other property, as severance, bonus, or in any other form, in
recognition of the extraordinary efforts they, or any of them, will be required
to undertake, or actually undertake, in connection with the implementation of
the Plan.

 

12. Indemnification. The Company shall continue to indemnify its officers,
directors, employees, agents and Trustees in accordance with its articles of
organization, operating agreement and contractual arrangements as therein or
elsewhere provided, the Company’s directors’ and officers’ liability insurance
policy and applicable law. Such indemnification shall apply to acts or omissions
of such persons in connection with the implementation of this Plan and the
winding up of the affairs of the Company. Any of the Board of Directors and the
Trustee is authorized to obtain and maintain insurance as may be necessary to
cover the Company’s indemnification obligations.

 



 4 

 

 

13. Alternative Bankruptcy Filing. If it is so determined by the Board of
Directors (in its sole and absolute discretion) that it is necessary and or
advisable for the Company to seek a liquidation pursuant to the United States
Bankruptcy laws, the Company is hereby so authorized to file for liquidation
under Title 11, Chapters 7 or 11 of the United States Code.

 

14. Power of Board of Directors and Officers. Upon approval of this Plan of
Liquidation and Dissolution by the Company’s stockholder, the Board of Directors
is hereby authorized, without further action by the Company’s stockholders, to
do and perform, or cause, and hereby authorizes, the officers of the Company to
do and perform, any and all acts, and to make, execute, deliver or adopt any and
all agreements, resolutions, conveyances, certificates and other documents of
every kind that are deemed necessary, appropriate or desirable, in the absolute
discretion of the Board of Directors or such officers, to implement the Plan of
Dissolution and the transactions contemplated hereby, including, without
limitation, all filings or acts required by any state or federal law or
regulation to wind up its affairs.

 

 

***

 

 

 

 

 

 

 



 5 

 